            Case 1:18-cv-10225-MLW Document 561 Filed 11/23/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                        )
LILIAN PAHOLA CALDERON JIMENEZ                          )
and LUIS GORDILLO, et al.,                              )
                                                        )
                                                        )
Individually and on behalf of all others
                                                        )
similarly situated,                                     )
                                                        )   No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,                 )
                                                        )
       v.                                               )
                                                        )
CHAD WOLF, et al.,                                      )
                                                        )
                Defendants-Respondents.                 )
                                                        )

                            NOTICE OF WITHDRAWAL AS COUNSEL

       Pursuant to Local Rule 83.5.2(c), Counsel for Petitioners hereby notifies the Court of the

withdrawal of Stephen N. Provazza as counsel in the above-captioned matter. As of November 20,

2020 Mr. Provazza is no longer associated with Wilmer Cutler Pickering Hale and Dorr LLP

(“WilmerHale”). Petitioners will continue to be represented by WilmerHale, along with co-counsel at

the American Civil Liberties Union Foundation of Massachusetts, Inc. and attorney Kathleen M.

Gillespie, who remain attorneys of record in this case.




                                                    1
        Case 1:18-cv-10225-MLW Document 561 Filed 11/23/20 Page 2 of 2



                                       Counsel for the Petitioners

                                       /s/ Christina Luo
Matthew R. Segal (BBO # 654489)        Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)        Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION         Jonathan A. Cox (BBO # 687810)
FOUNDATION OF MASSACHUSETTS, INC.      Allyson Slater (BBO # 704545)
211 Congress Street                    Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                       Matthew W. Costello (BBO # 696384)
(617) 482-3170                         Christina Luo (BBO # 705590)
                                       WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)     HALE AND DORR LLP
Attorney at Law                        60 State Street
6 White Pine Lane                      Boston, MA 02109
Lexington, MA 02421                    Telephone: (617) 526-6000
(339) 970-9283                         Facsimile: (617) 526-5000
                                       kevin.prussia@wilmerhale.com
                                       michaela.sewall@wilmerhale.com
                                       jonathan.cox@wilmerhale.com
                                       allyson.slater@wilmerhale.com
                                       colleen.mccullough@wilmerhale.com
                                       matthew.costello@wilmerhale.com
                                       christina.luo@wilmerhale.com




Dated: November 23, 2020




                                        2
